DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 9/07/2021 have been entered.  No claims have been amended.  Claim 9 has been cancelled.  Claims 1-8 and 10-30 are currently pending in this application, with claims 1, 22, 27 and 29 being independent.  This Action is made FINAL.

Response to Arguments
Applicant's arguments on pages 7-9 that were filed 9/7/2021 have been fully considered, but they are not persuasive, for the following reasons:
Applicant argues on page 8 that Siomina does not teach the claim limitation of “transmitting a waveform report comprising at least a subset of the samples of the waveform”, as recited in claim 1 and that Siomina does not teach the similar or identical claim limitation included in the other independent claims.  Examiner respectfully disagrees.  
Regarding the argued limitation, according to [0063], as shown below, the UE measures positioning reference signal (PRS) and reports positioning reference signal (PRS) measurements, which are used to produce a position of the UE, the report being included when transmitting a waveform report that is generated based on samples of a received waveform.  However, no distinction is ever made between a waveform report and a PRS signal measurement report, in particular because the waveform report is used to determine the position of the UE, which serves the same purpose as that of a positioning reference signal measurement report.  Therefore, the argued limitation 
Regarding why Siomina teaches the argued limitation, according to [0065] and [0066] of Siomina, as shown below, the wireless device measures and reports discovery reference signal (DRS) signals, which include positioning reference signal (PRS) signals, which are used to produce a location result.  Since Siomina teaches a UE transmits a report that is defined in the same manner as the report in the claim limitations, Siomina teaches “transmitting a waveform report comprising at least a subset of the samples of the waveform”.  
Therefore, Siomina teaches “transmitting a waveform report comprising at least a subset of the samples of the waveform”, as recited in claim 1, and the similar or identical claim limitation included in the other independent claims.
Paragraphs [0065] and [0066] have been included in the rejection below, for clarification purposes only.

Support Taken from Specification for the Limitation
According to [0063] of the specification: 
“The base station, as well as other neighboring base stations, may transmit a positioning reference signal (PRS) which is measured by the UE.  The UE may report the measurements to the serving base station, and the serving base station, or other device, may estimate the position of the UE.  Wireless devices described herein may implement techniques for transmitting a waveform report which is generated based on samples of a received waveform.  By transmitting a report for the waveform, the network may implement enhanced positioning techniques.  The base station may be able to generate an approximation of the waveform as received at the UE based on the waveform report and provided samples of the waveform…”

Teachings of Siomina

According to [0065] of Siomina:

“At step 304, wireless device 110 determines the need to perform first 
measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1)…examples of DRS1 may include PRS…”

According to [0066] of Siomina:

“The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements (e.g., cell change, location calculation, etc.)…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 13-15, 22-25 and 27-30 are rejected under 35 U.S.C. 102(a2) as being anticipated by Siomina, et al (US PG Publication 2020/0137601), hereafter Siomina.

Regarding claim 1, Siomina teaches a method for wireless communications by a wireless device,
comprising:
receiving a waveform reporting request instructing the wireless device to measure a waveform
([0065] - At step 304, wireless device 110 determines the need to perform first measurements  
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization);
identifying a set of reporting parameters for sampling the waveform
([0048] – The term "measurement time" used herein may further comprise   number of received samples, measurement reporting delay which includes at least the measurement time
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change measurement pattern, measurement periodicity, sampling rate, BW (bandwidth) for any measurement on the serving carrier or for the first and/or the second measurements, etc); 
generating samples of the waveform based at least in part on the set of reporting parameters, wherein the samples are time domain samples, frequency domain samples, or both
([0048] – The term "measurement time" used herein may further comprise   number of received samples, measurement reporting delay which includes at least the measurement time
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change time and/or frequency domain resources for any measurement on the serving carrier or for the first and/or the second measurements, etc); and
transmitting a waveform report comprising at least a subset of the samples of the waveform
([0048] – The term "measurement time" used herein may further comprise any of: number of received samples, measurement reporting delay which includes at least the measurement time
[0065] - Wireless device 110 determines the need to perform first measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1)…examples of DRS1 may include PRS
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements (e.g., cell change, location calculation, etc.)


[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization).
It is noted that the amended limitation of ‘wherein the samples are time domain samples, frequency domain samples, or both’ was treated for compact prosecution however it is considered to be nonfunctional as it fails to actually limit or interact with the ‘generating’ (or any other) step of the claimed method but instead recites an intended result and therefore doesn’t carry patentable weight.  See MPEP 2111.04 and 2111.05.
	
Regarding claim 2, Siomina teaches the method of claim 1, wherein identifying the set of reporting parameters comprises:
Identifying at least one receive antenna of the wireless device,
at least one port, 
a bandwidth of the waveform
([0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change BW (bandwidth) for any measurement on the serving carrier or for the first and/or the second measurements, etc), 

([0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change sampling rate on the serving carrier or for the first and/or the second measurements, etc), or
any combination thereof.

Regarding claim 4, Siomina teaches the method of claim 1,
wherein generating the samples of the waveform comprises:
generating the samples of the waveform before or after performing UE
processing
([0048] – The term "measurement time" used herein may further comprise   number of received samples, measurement reporting delay which includes at least the measurement time 
[0115] - Wireless device 110 performs one or more operational tasks that may include: reporting results of the at least one first measurement or the at least one second measurements to the first network node 115a or the second network node 115b in accordance with the cell identification delay or measurement delay
(The wireless device reports measurement results from the received samples after a delay)).

Regarding claim 5, Siomina teaches the method of claim 4,

([0115] – The wireless device 110 performs one or more operational tasks that may include reporting results of the at least one first measurement or the at least one second measurements to the first network node 115a or the second network node 115b in accordance with the cell identification delay or measurement delay
(The wireless device reports measurement results that include delays in reporting the measured samples)).

Regarding claim 6, Siomina, in view of Lee, teaches the method of claim 4.
Lee further teaches
wherein the UE processing comprises
a channel estimation
([0041] – The UE applies a first measurement and/or reporting procedure (M1) for doing measurements on DRS signals.  Examples of DRS signals are channel state information-reference signal (CSI-RS)), 
pilot descrambling, 
removing a cyclic prefix, or
a combination thereof.

Regarding claim 7, Siomina teaches the method of claim 1, 
wherein the waveform includes a positioning reference signal
([0065] - At step 304, wireless device 110 determines the need to perform first measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1).  According to particular embodiments, examples of DRS1 may include PRS
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization).

Regarding claim 8, Siomina teaches the method of claim 1,
wherein the waveform report indicates at least one reporting parameter of the set of reporting parameters, wherein the at least one reporting parameter is 
a bitwidth of the samples, 
a total number of the samples
([0048] – The term "measurement time" used herein may further comprise   number of received samples), 
a number and identity of one or more base stations,
a number and identity of one or more transmit points
([0115] – Wireless device 110 performs one or more operational tasks based on the at least one first measurement and the at least one second measurement, which may include any one or more of: reporting results of the at least one first measurement or the at least one second measurements to the first network node 115a or the second network node 115b in accordance with the cell identification delay),
or a combination thereof.

Regarding claim 10, Siomina teaches the method of claim 1, 
wherein the waveform report comprises information generated by processing the samples of the waveform
([0103] – The wireless device obtains a measurement result, including obtaining one or more measurement samples, and/or combining two or more measurement samples into a measurement
[0105] - At step 312, wireless device 110 sends a result of at least one of the first measurements and second measurements to another node.  According to certain embodiments, examples of the result may include: measurement result 
(e.g., RSRP, RSRQ, power measurement, time measurement, time difference measurement, rx-tx time difference measurement, AoA, cell ID, beam ID, etc.--see more measurement examples in Section 5.1), a log with the logged measurement (e.g., like in MDT in RRC IDLE or when the measurements are performed in RRC_IDLE), location of the wireless device determined based on the measurements, link failure indication, measurement problem indication, wireless device's inability to share the measurement gaps for the first and second measurements, a rule or a parameter indicative of whether and/or how the gap sharing for the first and the second measurements was performed).


receiving control signaling indicating a first parameter in the set of reporting parameters
([0073] - In case a first discovery reference signal (DRS1) BW (bandwidth/1st parameter) is equal to BW of all cells on a serving carrier (F1), then wireless device 110 applies a first measurement procedure (M1) for doing first measurements on DRS1 signals.  In this procedure M1, wireless device 110 performs the first measurements on DRS1 within the BW used by wireless device 110 for receiving control signals from cell1).

Regarding claim 14, Siomina teaches the method of claim 13, 
wherein identifying the set of reporting parameters comprises:
determining a second reporting parameter in the set of reporting parameters based at least in part on the first parameter
([0074] – In case DRS1 BW (bandwidth/1st parameter) is less than BW of at least one cell on F1, then wireless device 110 applies a second measurement procedure (M2) for performing first measurements on DRS1 signals.  In procedure M2, wireless device 110 performs the first measurements on DRS1 during measurement gaps (measurement gap/2nd parameter)
(The wireless device determines a measurement gap/2nd parameter to be used when reporting the measurements based on the bandwidth/1st parameter)).

Regarding claim 15, Siomina teaches the method of claim 1.
	Siomina does not teach
wherein identifying the set of reporting parameters comprises:
selecting, by the wireless device, each reporting parameter in the set of reporting parameters
([0111] - Wireless device 110 may increase a default cell identification delay or a default measurement delay by a parameter 
[0115] - Wireless device 110 performs one or more operational tasks that may include: reporting results of the at least one first measurement or the at least one second measurements to the first network node 115a or the second network node 115b in accordance with the cell identification delay or measurement delay).
Regarding claim 22, Siomina teaches a method for wireless communications, comprising:
transmitting a waveform reporting request instructing a wireless device to measure a waveform
([0065] - At step 304, wireless device 110 determines the need to perform first measurements  
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization);
transmitting the waveform
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization); and
receiving, from the wireless device, a waveform report comprising samples of the waveform that is generated based at least in part on a set of reporting parameters for sampling the waveform, wherein the samples are time domain samples, frequency domain samples, or both
([0048] – The term "measurement time" used herein may further comprise any of: number of received samples, measurement reporting delay which includes at least the measurement time
[0065] - Wireless device 110 determines the need to perform first measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1)…examples of DRS1 may include PRS
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements (e.g., cell change, location calculation, etc.)
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change time and/or frequency domain resources for any measurement on the serving carrier or for the first and/or the second measurements, etc).

Regarding claim 23, Siomina teaches the method of claim 22, 
wherein the waveform includes a positioning reference signal 
([0065] - At step 304, wireless device 110 determines the need to perform first measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1).  According to particular embodiments, examples of DRS1 may include PRS
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization).

Regarding claim 24, Siomina teaches the method of claim 22, 
wherein the waveform report indicates at least one reporting parameter of the set of reporting parameters for sampling of the waveform
([0048] – The term "measurement time" used herein may further comprise   number of received samples, measurement reporting delay which includes at least the measurement time
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change measurement pattern, measurement periodicity, sampling rate, BW (bandwidth) for any measurement on the serving carrier or for the first and/or the second measurements, etc).

Regarding claim 25, Siomina teaches the method of claim 22,
further comprising:
determining a location of the wireless device based at least in part on the waveform report
([0103] – The wireless device obtains a measurement result, including obtaining one or more measurement samples, and/or combining two or more measurement samples into a measurement
[0105] - At step 312, wireless device 110 sends a result of at least one of the first measurements and second measurements to another node.  According to certain embodiments, examples of the result may include: measurement result, location of the wireless device determined based on the measurements).

Regarding claim 27, Siomina teaches 
an apparatus for wireless communications by a wireless device, comprising
(Fig. 2 – wireless device includes below):
a processor
(Fig. 2 – processing circuitry 220),
memory in electronic communication with the processor
(Fig. 2 –memory 230); and
instructions stored in the memory and executable by the processor to cause the apparatus to
([0054] - Processing circuitry 220 executes instructions to provide some or all of the functionality described above as being provided by wireless device 110, and memory 230 stores the instructions executed by processing circuitry 220):
receive a waveform reporting request instructing the wireless device to measure a waveform
([0065] - At step 304, wireless device 110 determines the need to perform first measurements  
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization);
identify a set of reporting parameters for sampling the waveform
([0048] – The term "measurement time" used herein may further comprise   number of received samples, measurement reporting delay which includes at least the measurement time
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change measurement pattern, measurement periodicity, sampling rate, BW (bandwidth) for any measurement on the serving carrier or for the first and/or the second measurements, etc); 
generate samples of the waveform based at least in part on the set of reporting parameters, wherein the samples are time domain samples, frequency domain samples, or both
([0048] – The term "measurement time" used herein may further comprise   number of received samples, measurement reporting delay which includes at least the measurement time
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change time and/or frequency domain resources for any measurement on the serving carrier or for the first and/or the second measurements, etc); and
transmit a waveform report comprising at least a subset of the samples of the waveform
([0048] – The term "measurement time" used herein may further comprise any of: number of received samples, measurement reporting delay which includes at least the measurement time
[0065] - Wireless device 110 determines the need to perform first measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1)…examples of DRS1 may include PRS
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements (e.g., cell change, location calculation, etc.)
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization).

Regarding claim 28, Siomina teaches the apparatus of claim 27, 
wherein the instructions are further executable by the processor to cause the apparatus to:
Identify at least one receive antenna of the wireless device,
at least one port, 
a bandwidth of the waveform
([0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change BW (bandwidth) for any measurement on the serving carrier or for the first and/or the second measurements, etc), 
an oversampling rate
([0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change sampling rate on the serving carrier or for the first and/or the second measurements, etc), or
any combination thereof.

Regarding claim 29, Siomina teaches 

(Fig. 7 – Network node 115 includes below):
a processor
(Fig. 7 - Processing circuitry 720), 
memory in electronic communication with the processor
(Fig. 7 – Memory 730 communication with Processing circuitry 720); and
instructions stored in the memory and executable by the processor to cause the apparatus to
([0118] - Processing circuitry 720 executes instructions to provide some or all of the functionality described above as being provided by a network node 115, memory 730 stores the instructions executed by processing circuitry 720):
transmit a waveform reporting request instructing a wireless device to measure a waveform
([0065] - At step 304, wireless device 110 determines the need to perform first measurements  
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization);
transmit the waveform
([0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization); and
receive, from the wireless device, a waveform report comprising samples of the waveform that is generated based at least in part on a set of reporting parameters for sampling the waveform
([0048] – The term "measurement time" used herein may further comprise any of: number of received samples, measurement reporting delay which includes at least the measurement time
[0065] - Wireless device 110 determines the need to perform first measurements on a first type of discovery reference signals (DRS1) of one or more cells belonging to a serving carrier (F1)…examples of DRS1 may include PRS
[0066] - The determining of 304 may be based on one or more of: a request to perform such measurements, a request to report such measurements, a request to perform and/or report a result based on such measurements (e.g., cell change, location calculation, etc.)
[0119] - Network node 115 may be capable of using one or more antennas that may have controllable polarization with different polarizations, so that different sets of beamforming weights will give the emitted wave different polarization
[0133] - Network node 115 may change the first and/or the second measurements configuration of wireless device 110.  For example, network node 115 may change time and/or frequency domain resources for any measurement on the serving carrier or for the first and/or the second measurements, etc).

Regarding claim 30, Siomina teaches the apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to:
determine a location of the wireless device based at least in part on the waveform report
([0207] – Based on receiving the control beam results, the serving mB may configure the WTRU with a set of measurement gaps to measure the narrow data beams from the neighbor mB.  The Xn negotiation may be employed in case the neighbor mB does not support periodic reference signal sweeping but supports on demand reference signal transmission.  In the latter case, the serving mB may provide the approximate location of the WTRU
(The serving mB may provide the approximate location of the WTRU, based on the reported WTRU measurements).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Bell, et al (US PG Publication 2018/0254639), hereafter Bell.

Regarding claim 3, Siomina teaches the method of claim 1.
	Siomina does not teach
further comprising:
processing the samples to generate a combined received energy, wherein the waveform report indicates the combined received energy.
In the same field of endeavor, Bell teaches the limitations not taught by Siomina, including
further comprising:
processing the samples to generate a combined received energy, wherein the waveform report indicates the combined received energy
([0145] - FIGS. 9A and 9B illustrate a diagram of architecture 900A, 900B for a wirelessly charging client computing platform, according to an exemplary embodiment.  In some implementations, a user may be inside a room and may hold on his hands an electronic device (e.g. a smartphone, tablet).  In some implementations, electronic device may be on furniture inside the room.  The electronic device may include a receiver 920A, 920B either embedded to the electronic device
[0227] - Once the client computing device is connected to the multiple wireless power transmission system, users may interact with the multiple wireless power transmission system through a user interface displayed on the suitable client computing devices, which may allow users to interact with the multiple wireless power transmission system through different options, such as the selection of a computing device to report the total energy or power that was received
[0301] - An exemplary category of status and usage data involves measurement and reporting of energy harvested by a device from a wireless power receiver.  Energy is harvested from a wireless power receiver by conversion of energy conveyed by power transmission signals such as RF waves, into electrical energy that is transmitted as direct current to a client device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Bell’s teaching of a wireless device reporting total energy that was received based on received waves included in received transmission signals for the benefit of reporting energy harvested by a device from a wireless power receiver (see [0301]).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Lee, et al (US PG Publication 2020/0177254), hereafter Lee.
Regarding claim 21, Siomina teaches the method of claim 1.
Siomina does not teach
further comprising:
suspending a debugging log or channel state information reporting for at least a time period corresponding to generating the samples of the waveform.
In the same field of endeavor, Lee teaches the limitations not taught by Siomina, including
further comprising:
suspending a debugging log or channel state information reporting for at least a time period corresponding to generating the samples of the waveform
([0029] - The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 116, which may be any suitable wireless communication link (e.g., radio frequency (RF), microwave, centimeter wave, micrometer wave, infrared (IR), ultraviolet (UV), visible light, etc.)
[0106] - A sample level may determine or provide for a set of CSI (channel state information) processing time parameters
[0122] If a CSI processing time is less than a threshold (e.g., T.sub.1), at least one of the following WTRU behaviors may be used: a WTRU may drop the triggered CSI reporting or send a discontinuous transmission (DTX); a WTRU may transmit the CSI reporting triggered in a next time instance, wherein the next time instance may be a next uplink channel allocated for the WTRU; or a WTRU may drop one or more of CSI reporting settings which may be triggered in the associated DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Lee’s teaching of mobile device waveform reporting that includes the mobile device dropping a time instance/period for channel state reporting for the benefit of reducing CSI processing time (see [0083]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Seo, et al (US PG Publication 2013/0329612), hereafter Seo.
Regarding claim 11, Siomina teaches the method of claim 1.
Siomina does not teach
wherein the waveform report indicates whether the samples are generated using a staggered comb or a de-staggered comb.
In the same field of endeavor, Seo teaches the limitations not taught by Siomina, including
wherein the waveform report indicates whether the samples are generated using a staggered comb or a de-staggered comb
([0062] Table 2 shows a mapping relationship between a PUCCH format and UCI in LTE, where PUCCH Format Uplink Control Information (UCI) Format 1 
Scheduling request (SR) (unmodulated waveform)
	[0068] - The UE-specific SRS parameter includes transmissionComb, which indicates a value used to set an SRStransmission Comb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Seo’s teaching of mobile device waveform reporting that includes an SRS parameter that includes a value used to set an SRS transmission Comb value for the benefit of controlling inter-cell interference (see [0001]).

Claims 12, 16, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Kim, et al (US PG Publication 2019/0141696), hereafter Kim.

Regarding claim 12, Siomina teaches the method of claim 1.
Siomina does not teach
wherein generating the samples of the waveform comprises:
generating the samples of the waveform 
on up to each symbol of a set of symbols of the waveform, 
on up to each tone of a set of tones of the waveform, or 
both.
	In the same field of endeavor, Kim teaches the limitations not taught by Siomina, including

generating the samples of the waveform 
on up to each symbol of a set of symbols of the waveform, 
on up to each tone of a set of tones of the waveform
([0227] - The UE may be configured to perform RRM measurement on the corresponding carrier using the LTE CRS and to report the measurement result to the NR base station.  At this time, the DC tone in DL transmission in the LTE system may be nulled, whereas the DC tone in DL transmission in the NR system may be handled in the same way as other subcarriers at least in view of the transmitter
[0228] - At this time, when the NR UE performs RRM measurement based on the LTE CRS, the NR UE may require signaling about the DC tone of the LTE system to correctly identify RE mapping of the CRS
[0339] - Whether the UE can simultaneously transmit signals having different waveforms on the same carrier at the same time may be defined as the UE capability), or 
both
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Kim’s teaching of mobile device waveform reporting that includes DC tone for the benefit of correctly identifying RE mapping of the CRS (see [0228]).


Siomina does not teach
wherein generating the samples of the waveform comprises:
selecting a location of a direct current (DC) tone of the wireless device; and
generating the samples of the waveform based at least in part on the selected location of the DC tone.
In the same field of endeavor, Kim teaches the limitations not taught by Siomina, including
wherein generating the samples of the waveform comprises:
selecting a location of a direct current (DC) tone of the wireless device
([0228] - The NR UE may require signaling about the DC tone of the LTE system to correctly identify RE (Resource Element) mapping of the CRS (cell-specific reference signal)); and
generating the samples of the waveform based at least in part on the selected location of the DC tone
([0227] - The UE may be configured to perform RRM measurement on the corresponding carrier using the LTE CRS (and/or LTE CSI-RS) and to report the measurement result to the NR base station.  At this time, the DC tone in DL transmission in the LTE system may be nulled, whereas the DC tone in DL transmission in the NR system may be handled in the same way as other subcarriers at least in view of the transmitter
[0228] - At this time, when the NR UE performs RRM measurement based on the LTE CRS, the NR UE may require signaling about the DC tone of the LTE system to correctly identify RE mapping of the CRS
[0339] - Whether or not the UE can simultaneously transmit signals having different waveforms (e.g., an OFDM signal and a DFT-s-OFDM signal) on the same carrier at the same time may be defined as the UE capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Kim’s teaching of mobile device waveform reporting that includes DC tone for the benefit of correctly identifying RE mapping of the CRS (see [0228]).

Regarding claim 17, Siomina, in view of Kim, teaches the method of claim 16.
Kim further teaches
wherein the waveform report indicates a tone index or a tone frequency of the DC tone with respect to a reference point
([0227] - The UE may be configured to perform RRM measurement on the corresponding carrier using the LTE CRS (and/or LTE CSI-RS) and to report the measurement result to the NR base station.  At this time, the DC tone in DL transmission in the LTE system may be nulled, whereas the DC tone in DL transmission in the NR system may be handled in the same way as other subcarriers at least in view of the transmitter
[0228] - At this time, when the NR UE performs RRM measurement based on the LTE CRS, the NR UE may require signaling about the DC tone of the LTE system to correctly identify RE mapping of the CRS
[0339] - Whether or not the UE can simultaneously transmit signals having different waveforms (e.g., an OFDM signal and a DFT-s-OFDM signal) on the same carrier at the same time may be defined as the UE capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, in view of Kim, which includes mobile device waveform reporting based on reporting parameters, to include Kim’s teaching of mobile device waveform reporting that includes DC tone for the benefit of correctly identifying RE mapping of the CRS (see [0228]).

Regarding claim 26, Siomina teaches the method of claim 22.
Siomina does not teach
 further comprising:
processing the samples of the waveform included in the report based at least in part on a direct current (DC) tone indicated by the waveform report.
In the same field of endeavor, Kim teaches the limitations not taught by Siomina, including
further comprising:
processing the samples of the waveform included in the report based at least in part on a direct current (DC) tone indicated by the waveform report
([0227] - The UE may be configured to perform RRM measurement on the corresponding carrier using the LTE CRS (and/or LTE CSI-RS) and to report the measurement result to the NR base station.  At this time, the DC tone in DL transmission in the LTE system may be nulled, whereas the DC tone in DL transmission in the NR system may be handled in the same way as other subcarriers at least in view of the transmitter
[0228] - At this time, when the NR UE performs RRM measurement based on the LTE CRS, the NR UE may require signaling about the DC tone of the LTE system to correctly identify RE mapping of the CRS
[0339] - Whether or not the UE can simultaneously transmit signals having different waveforms (e.g., an OFDM signal and a DFT-s-OFDM signal) on the same carrier at the same time may be defined as the UE capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Kim’s teaching of mobile device waveform reporting that includes DC tone for the benefit of correctly identifying RE mapping of the CRS (see [0228]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Luo, et al (US PG Publication 2012/0108175), hereafter Luo.

Regarding claim 18, Siomina teaches the method of claim 1.

further comprising:
determining that a second waveform does not arrive within a cyclic prefix of the waveform corresponding to a first fast Fourier transform window for generating the samples of the waveform; and
generating second samples of the second waveform using a second fast Fourier transform window that is offset from the first fast Fourier transform window, wherein the waveform report is generated based at least in part on the second samples.
In the same field of endeavor, Luo teaches the limitations not taught by Siomina, including
determining that a second waveform does not arrive within a cyclic prefix of the waveform corresponding to a first fast Fourier transform window for generating the samples of the waveform
([0083] - The pull-in region is generally around the distance of the signal cyclic prefix (CP) from the service cell's signal.  If the UE 1001 would need to offset the signal more than the CP, it would not have enough information to recover the underlying signal
[0084] - FIG. 11 shows the first FFT (FFT1) from eNBs 0, 1, and 2 falling completely within the pull-in range of the UE 1001.  However, the second FFT (FFT2) from eNB 3, arrives at a time that places is mostly outside of the pull-in range.  Therefore, in this example, the UE 1001 would not be able to recover the signal represented by FFT2 and, thus, could not correctly offset or likely even cancel
[0090] - For example, data, instructions, commands, information, signals, 
bits, symbols, and chips that may be referenced throughout the above 
description may be represented by electromagnetic waves); and
generating second samples of the second waveform using a second fast Fourier transform window that is offset from the first fast Fourier transform window, wherein the waveform report is generated based at least in part on the second samples
([0085] - FIG. 12 illustrates two FFT symbols for two groups of cells in wireless communication system 1000.  FFT1 represents the FFT symbol received from eNB 0 and serving eNB 2.  These signals were received within the pull-in range of UE 1001.  FFT2 represents the FFT symbol received from eNBs 1 and 3.  These signals were received with a frequency offset mostly outside of UE 1001's pull-in range.  As illustrated in FIG. 13, signals that arrive within the (CP cyclic prefix) of a UE may be adjusted so that the offset in time or frequency is corrected.  Signals 1300-1302 fall within the CP and, therefore, would be adjusted by a UE with a single FFT frontend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Luo’s teaching of offsetting a first FFT from a second FFT for signals received by a mobile device that fall outside of a cyclic prefix within a communication system that communicates using waves for the benefit of correcting the offset in time or frequency (see [0085]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Vajapeyam, et al (US PG Publication 2016/0014706), hereafter Vajapeyam.

Regarding claim 19, Siomina teaches the method of claim 1.
	Siomina does not teach
wherein generating the samples of the waveform comprises:
suspending or reducing a frequency of making timing corrections for a time period corresponding to a periodic reporting of the samples of the waveform.
	In the same field of endeavor, Vajapeyam teaches the limitations not taught by Siomina, including
wherein generating the samples of the waveform comprises:
suspending or reducing a frequency of making timing corrections for a time period corresponding to a periodic reporting of the samples of the waveform
([0034] – The UE may report the timing difference based on a reporting configuration.  The UE may also suspend such operations until the timing difference is reported
[0036] - The wireless communications system 100 may support operation on multiple carriers (waveform signals of different frequencies)
[0082] – Timing difference triggering component 654 may then restart the timer based on a timer value received in the configuration, etc. for determining a next period during which to report or at least determine the timing difference).


Regarding claim 20, Siomina teaches the method of claim 1.
Siomina does not teach
wherein generating the samples of the waveform comprises:
correcting timing prior to a time period corresponding to generating the samples of the waveform, wherein the waveform report indicates a timing adjustment for at least one sample of the samples of the waveform.
In the same field of endeavor, Vajapeyam teaches the limitations not taught by Siomina, including
([0034] - The UE may also suspend such operations until the timing difference is reported, in some examples, to ensure that proper alignment may be achieved among the cells or cell groups based on the timing difference
[0036] - The wireless communications system 100 may support operation on multiple carriers (waveform signals of different frequencies)
[0082] – Timing difference triggering component 654 may then restart the timer based on a timer value received in the configuration, etc. for determining a next period during which to report or at least determine the timing difference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina, which includes mobile device waveform reporting based on reporting parameters, to include Vajapeyam’s teaching of mobile device waveform reporting that includes suspending reporting of timing differences within a communication system that supports waveform signaling for the benefit of ensuring that proper alignment may be achieved among the cells or cell groups based on the timing difference (see [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kazmi, et al (US PG Publication 2018/0302873), hereafter Kazmi, teaches a UE transmitting a specific waveform that is detected by multiple location measurement units (e.g. LMU or an eNB or any receiving radio node) at known positions, in which the UE measures the time of arrival (TOA) of specific positioning reference signals (PRS) from multiple eNBs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646